Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 12/08/2020 is acknowledged.  The traversal is on the ground(s) that “there would be no meaningful burden on the Examiner in the conducting a search on both Species A and Species B”.  This is not found persuasive because the species require a different field of search such as employing different search queries and/or the species may raise different non-prior art issues.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2020.

Claim Objections
Claims 17-21 are objected to because of the following informalities:  
in line 2 of Claim 17, delete “there through” and insert --therethrough--;
in line 1 of Claim 18, delete “an” and insert --a--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In Claim 14, it is not clear whether “a path of fluid flow” is a specific structure distinguished from the other structures/components of the assembly or is merely describing an arrangement of the structures/components of the assembly already intrinsically disclosed by the other limitations.
Claim 18 recites the limitation "said second filter unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Claims 19 and 22, is it not clear how a structure (i.e. fluid sterilizing assembly) which is “disposed within said first housing” can be “upstream of said conduit” as the first housing has been disclosed to be located downstream of the conduit. In addition, it is not clear whether the fluid sterilizing assembly is located “downstream of said fan assembly” as the Specification appears to specify that the fluid sterilizing assembly is disposed within the first housing downstream of the conduit and upstream of the fan assembly.
In Claim 22, it is not clear whether “at least one UV light unit” is a component of “a fluid sterilizing assembly” or of the assembly.
In Claim 25, it is not clear what specific structure the limitation “structurally adapted for wall mounting” is attempting to set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littrell (20080000017).
As to Claim 14, Littrell (‘017) discloses an assembly for filtering toilet bowl odors comprising:  
3a first housing (70) disposed in spaced relation to the toilet bowl (42) and including a filter assembly (88, 90, 110) (see Figures 3-4 and 8), 
4a second housing (12) disposed adjacent the toilet bowl (42) and including an inlet (54) disposed in fluid 5communicating relation with an interior of the toilet bowl (42) (see Figures 6A-7), 
6a conduit (60, 62, 104) disposed in interconnecting, fluid communicating relation between interiors of said 7first (70) and second (12) housings, 
8a fan assembly (76) mounted within said first housing (70) in fluid communicating relation with said 9conduit (60, 62, 104) (see Figures 2-5 and 8), 
10said fan assembly (76) disposed to direct fluid flow from said conduit (60, 62, 104) through said interior of said 11first housing (70) and outwardly therefrom (via 86) to an exterior of said first housing (70), and  
12a path of fluid flow extending from said inlet (54), through said conduit (60, 62, 104) and said filter assembly (88, 90, 110) to 13the exterior (via 86) of said first housing (70), concurrent to activation of said fan assembly (76) (see p. 2 [0024]).

.

Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littlejohn (5727262).
Littlejohn (‘262) discloses an assembly for filtering toilet bowl odors (see Figures 1-3) comprising:  
3a first housing (1) disposed in spaced relation to the toilet bowl and including a filter assembly (11, 12) (see Figures 1 and 3), 
4a second housing (15) disposed adjacent the toilet bowl and including an inlet (18) disposed in fluid 5communicating relation with an interior of the toilet bowl (see Figures 1 and 3), 
6a conduit (14) disposed in interconnecting, fluid communicating relation between interiors of said 7first (1) and second (15) housings (see Figures 1 and 3), 
8a fan assembly (9) mounted within said first housing (1) in fluid communicating relation with said 9conduit (14) (see Figure 1), 
10said fan assembly (9) disposed to direct fluid flow from said conduit (14) through said interior of said 11first housing (1) and outwardly therefrom (via 8, 10) to an exterior of said first housing (1), and  
12a path of fluid flow extending from said inlet (18), through said conduit (14) and said filter assembly (11, 12) to 13the exterior (via 10) of said first housing (1), concurrent to activation of said fan assembly (9),

wherein the filter assembly (11, 12) includes a second filter unit (12 above the bottom 12) structured to process particulates in aerosolized fluid passing therethrough (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlejohn (5727262) as applied to claim 15 above, and further in view of Maletich (20180154297).
Littlejohn (‘262) is relied upon for disclosure described in the rejection of claim 15 under 35 U.S.C. 102(a)(1).

a housing (126) including a filter assembly (118), 
an inlet (122), 
a fan assembly (120) mounted within the housing (126),
said fan assembly (120) disposed to direct fluid flow through said interior of the housing (126) and outwardly therefrom (via 124) to an exterior of said housing (126), and
a path of fluid from extending from said inlet (122), through said filter assembly (118) to the exterior of said housing (126) (via 124), concurrent to activation of said fan assembly (120) (see Figures 1 and 9), 
wherein said filter assembly (118) including a first filter unit and a second filter unit (see p. 5 [0044] – lines 1-3),
wherein said first filter unit comprises a carbon-based filter (see p. 5 [0044] – lines 1 and 3), and
wherein the second filter unit comprises a HEPA filter (see p. 5 [0044] – lines 1-2 and [0045]),
wherein said first filter unit and said second filter unit (118) are disposed within said path of fluid flow (see Figure 9),
in order to filter contaminants present in the air passing therethrough (see pp. 4-5 [0043]-[0045]).

Thus, Claims 16 and 18 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Littlejohn (‘262) and Maletich (‘297).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20080000017) as applied to claim 14 above, and further in view of Littlejohn (5727262) and Maletich (20180154297).
Littrell (‘017) is relied upon for disclosure described in the rejection of claim 14 under 35 U.S.C. 102(a)(1).
Littrell (‘017) does not appear to specifically teach that the filter assembly further comprises a second filter unit in the form of a HEPA filter structured to process particulates in aerosolized fluid passing therethrough.
It was known in the art before the effective filing date of the claimed invention to provide a filter assembly comprised of a first filter unit and a second filter unit. Littlejohn (‘262) discloses an assembly for filtering toilet bowl odors (see Figures 1-3) comprising:  
3a first housing (1) disposed in spaced relation to the toilet bowl and including a filter assembly (11, 12) (see Figures 1 and 3), 
4a second housing (15) disposed adjacent the toilet bowl and including an inlet (18) disposed in fluid 5communicating relation with an interior of the toilet bowl (see Figures 1 and 3), 

8a fan assembly (9) mounted within said first housing (1) in fluid communicating relation with said 9conduit (14) (see Figure 1), 
10said fan assembly (9) disposed to direct fluid flow from said conduit (14) through said interior of said 11first housing (1) and outwardly therefrom (via 8, 10) to an exterior of said first housing (1), and  
12a path of fluid flow extending from said inlet (18), through said conduit (14) and said filter assembly (11, 12) to 13the exterior (via 10) of said first housing (1), concurrent to activation of said fan assembly (9),
wherein the filter assembly (11, 12) includes a first filter unit (12 on the bottom) structured to process odor in fluid passing therethrough (see Figure 1),
wherein the filter assembly (11, 12) includes a second filter unit (12 above the bottom 12) structured to process particulates in aerosolized fluid passing therethrough (see Figure 1),
in order to eliminate and deodorize foul odors (see Col. 1 lines 27-31).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a filter assembly comprised of two filter units in the assembly of Littrell as a known alternate configuration in order to eliminate foul odors as shown by Littlejohn.
While Littlejohn (‘262) does not appear to specifically teach that the second filter unit comprises a HEPA filter, it was known in the art before the effective filing date of the claimed invention to provide a HEPA filter in an assembly to purify air. Maletich (‘297) discloses an assembly (104) comprising:

an inlet (122), 
a fan assembly (120) mounted within the housing (126),
said fan assembly (120) disposed to direct fluid flow through said interior of the housing (126) and outwardly therefrom (via 124) to an exterior of said housing (126), and
a path of fluid from extending from said inlet (122), through said filter assembly (118) to the exterior of said housing (126) (via 124), concurrent to activation of said fan assembly (120) (see Figures 1 and 9), 
wherein said filter assembly (118) including a first filter unit and a second filter unit (see p. 5 [0044] – lines 1-3),
wherein said first filter unit comprises a carbon-based filter (see p. 5 [0044] – lines 1 and 3), and
wherein the second filter unit comprises a HEPA filter (see p. 5 [0044] – lines 1-2 and [0045]),
wherein said first filter unit and said second filter unit (118) are disposed within said path of fluid flow (see Figure 9),
in order to filter contaminants present in the air passing therethrough (see pp. 4-5 [0043]-[0045]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a second filter unit comprising a HEPA filter in the assembly of Littrell as modified by Littlejohn as a known filter assembly configuration in order to filter various contaminants from the air flowing through the assembly as shown by Maletich.
.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20080000017) or Littlejohn (5727262) as applied to claim 14 above, or Littrell (20080000017) in view of Littlejohn (5727262) and Maletich (20180154297) or as applied to claim 17 above, and further in view of Denkewicz (8161579).
Littrell (‘017) or Littlejohn (‘262) is relied upon for disclosure described in the rejection of claim 14 under 35 U.S.C. 102(a)(1).
Littrell (‘017), Littlejohn (‘262), and Maletich (‘297) are relied upon for disclosure described in the rejection of claim 17 under 35 U.S.C. 103.
While Littrell (‘017) discloses that the first housing (70) is located downstream of the conduit (60, 62, 104) (see Figures 3-8) and Maletich (‘297) discloses that the first and second filter units (118) are disposed within the path of fluid flow (see Figure 9), none of Littrell (‘017), Littlejohn (‘262), and Maletich (‘297) appears to specifically teach that the assembly further comprises a fluid sterilizing assembly, including at least one UV light unit, is disposed within said first housing upstream of said fan assembly.
It was known in the art before the effective filing date of the claimed invention to provide a fluid sterilizing assembly, including at least one UV light unit, disposed within said first housing upstream of said fan assembly. Denkewicz (‘579) discloses an assembly (10; 140) for filtering toilet bowl odors (see Figures 1-7) comprising:  

4an inlet (14, 24) disposed in fluid 5communicating relation with an interior of the toilet bowl (122) (see Figures 2 and 7), 
8a fan assembly (66; 152) (see Figures 1-2, 5, and 7), 
10said fan assembly (66; 152) disposed to direct fluid flow through said interior of said 11first housing (12, 40; 142) and outwardly therefrom (via openings on 16; 162) to an exterior of said first housing (12, 40; 142), 
12a path of fluid flow extending from said inlet (14, 24), through said filter assembly (16, 17; 160) to 13the exterior (via opening on 16/162) of said first housing (12, 40; 142), concurrent to activation of said fan assembly (66; 152), and  
a sterilizing assembly comprising at least one UV light unit (80; 148) disposed within said first housing (12, 40; 24, 140) upstream of the fan assembly (66; 152) within said path of fluid flow (see Figures 2 and 7), 
in order to kill bacteria/viruses and to oxidize organic material via ozone so as to destroy odors (see Col. 1 lines 49-53, Col. 4 lines 60-63).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a sterilizing assembly including at least one UV light unit in the housing upstream of the fan assembly in the assembly of Littrell or Littlejohn in order to purify any gases present and reduce the likelihood of migration of malodorous gases, viruses and bacteria into the environment of the toilet as shown by Denkewicz.

Claim 22 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Littrell (‘017) and Denkewicz (‘579).
Claims 19-22 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Littlejohn (‘262), and Denkewicz (‘579).

Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20080000017) or Littlejohn (5727262) as applied to claim 14 above, and further in view of Pham (20090056007) or Damianoe (20080083056).
Littrell (‘017) or Littlejohn (‘262) is relied upon for disclosure described in the rejection of claim 14 under 35 U.S.C. 102(a)(1).
While Littrell (‘017) discloses that the spaced, operative position comprises said first housing (70) connected to said second housing (12) via said conduit (60, 62, 104), concurrent to said inlet (54) disposed at a rear portion of the toilet bowl (42) adjacent a connection of a toilet seat to the toilet bowl (42) (see Figures 6A-8) and Littlejohn (‘262) discloses that the spaced, operative position comprises said first housing (1) connected to said second housing (15) via said conduit (14), concurrent to said inlet (18) disposed at a rear portion of the toilet bowl adjacent a connection of a toilet seat to the toilet bowl (see Figure 3), neither Littrell (‘017) nor Littlejohn (‘262) appears to specifically teach that the assembly further comprises a sensor assembly mounted on said first housing and structured and disposed to determine the use of the toilet bowl by an individual. 

3a first housing (58) disposed in spaced relation to the toilet bowl (20, 22);
a filter assembly (52) (see Figure 2), 
4a second housing (32, 36) disposed adjacent the toilet bowl (20, 22) and including an inlet (48) disposed in fluid 5communicating relation with an interior of the toilet bowl (20, 22) (see Figures 1-2), 
6a conduit (54) disposed in interconnecting, fluid communicating relation between interiors of said 7first (58) and second (32, 36) housings, 
8a fan assembly (60) mounted within said first housing (58) in fluid communicating relation with said 9conduit (54) (see Figure 2), 
10said fan assembly (60) disposed to direct fluid flow from said conduit (54) through said interior of said 11first housing (58) and outwardly therefrom (via 62) to an exterior of said first housing (58) (see Figure 2), 
12a path of fluid flow extending from said inlet (48), through said conduit (54) and said filter assembly (52) to 13the exterior of said first housing (58), concurrent to activation of said fan assembly (60) (see Figure 2); and  
a sensor assembly in the form of a motion sensor (64) structured and disposed to determine the use of the toilet bowl (20, 22) by an individual (see p. 1 [0016], p. 3 [0035] – lines 5-6);
wherein the first housing (58) is structurally adapted for wall mounting in a spaced, operative position relative to the toilet bowl (20, 22) (see Figures 1-2),

in order to automate the operation of the assembly/fan so as to process unpleasant and noxious odors (see p. 1 [0016], p. 3 [0035]).
Damianoe (‘056) also discloses an assembly for filtering toilet bowl odors (see Figures 1-2) comprising:  
3a first housing (30, 66, 74) disposed in spaced relation to the toilet bowl (14);
4a second housing (22, 23) disposed adjacent the toilet bowl (14) and including an inlet disposed in fluid 5communicating relation with an interior of the toilet bowl (14) (see Figures 1-2), 
6a conduit (26) disposed in interconnecting, fluid communicating relation between interiors of said 7first (30, 60, 74) and second (22, 23) housings (see Figures 1-2), 
8a fan assembly (66) mounted within said first housing (30) in fluid communicating relation with said 9conduit (26) (see Figures 1-2), 
10said fan assembly (66) disposed to direct fluid flow from said conduit (26) through said interior of said 11first housing (30) and outwardly therefrom (via 38) to an exterior of said first housing (30) (see Figure 1-2), 
12a path of fluid flow (i.e. arrows – see Figures 1-2) extending from said inlet (at 22), through said conduit (26) and said filter assembly (74) to 13the exterior of said first housing (58), concurrent to activation of said fan assembly (66) (see Figures 1-2); and  

in order to automate the operation to remove odors (see p. 2 [0023]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a sensor assembly in the assembly of Littrell or Littlejohn in order to automate operations of the fan assembly so as to disperse and eliminate offensive and noxious odors as shown by Pham or Damianoe.
While Littrell (‘017) discloses that a switch (79) for the fan assembly (76) is mounted on the first housing (70) and Littlejohn (‘262) discloses that a switch (20, 21) for the fan assembly (9) is mounted on the first housing (1), none of Littrell (‘017) or Littlejohn (‘262) or Pham (‘007) nor Damianoe (‘056) appears to specifically teaches that the sensor assembly is mounted on the first housing. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor assembly at any desired location such as on the first housing in the assembly of Littrell as modified by Pham or Damianoe in the same manner as a known alternate location in order to sense a presence of a user so as to activate the fan assembly as a matter of choice. Only the expected results would be attained.
Thus, Claims 23-27 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Littrell (‘017) or Littlejohn (‘262), and Pham (‘007) or Damianoe (‘056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20030163863, 4944045, 5671484, 6003157.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/REGINA M YOO/            Primary Examiner, Art Unit 1799